UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6747



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

CURTIS WOODROW JONES,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Chief Dis-
trict Judge. (CR-93-75-A, CA-96-158-AM)


Submitted:   February 27, 1997            Decided:   March 10, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Curtis Woodrow Jones, Appellant Pro Se. Mark Joseph Hulkower,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

Appellant's motion to proceed on the original record, deny a cer-

tificate of appealability, and dismiss the appeal on the reasoning

of the district court. United States v. Jones, Nos. CR-93-75-A; CA-

96-158-AM (E.D. Va. Apr. 9, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2